DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Regarding Claim 1, it is unclear what determines the metes and bounds of the phrase “friction part”. The Specification characterizes such a part as having high coefficient of friction (Specification at paragraph 30) relative to the Fe part and coating layer and as being made of certain metal matrix, hard particle, and lubricant (Specification at paragraphs 31 and 32). However, it is unclear to what extent the claim terminology is limited or not by this description. With respect to defining the friction part as being one having higher CoF with respect to CoF of Fe part and coating layer, it is unclear how this is relevant and what it means. The coating layers are presumably not exposed and the Fe part is not designed for being slid on with regard to its surface(s), and so it is unclear what would be required to ascertain relative CoFs. Furthermore, it is unclear why relative CoFs is relevant to the problem applicant is presumably 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Regarding Claims 1-20, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest claimed sequence of layers and parts in terms of configuration, compositions, thicknesses, and characteristics, in the claimed context. For example, Iketani JP 2002-031177, cited and discussed by applicant, fails to teach or suggest the claimed coating layer particulars in the claimed context. See Iketani (entire document). Likewise, Tanaka USPN 5,298,336 fails to teach or suggest particulars of claimed coating layer despite teaching multilayer composite. See Tanaka (entire document).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 March 2022